 



AMENDMENT NO. 3 TO ASSET PURCHASE AGREEMENT
     THIS AMENDMENT NO. 3 TO ASSET PURCHASE AGREEMENT (“Amendment”) is made and
entered into as of January 6, 2006 (“Amendment Date”), by and among WDLP
Broadcasting Company, LLC, a Delaware limited liability company (“WDLP”), WDLP
Licensed Subsidiary, LLC, a Delaware limited liability company (“WDLP-Sub”),
Robin Broadcasting Company, LLC, a Delaware limited liability company (“Robin”)
and Robin Licensed Subsidiary, LLC, a Delaware limited liability company
(“Robin-Sub”) (individually “Seller” and collectively “Sellers”), and Mega Media
Holdings, Inc., a Delaware corporation (“Mega Media”), and WDLP Licensing, Inc.,
a Delaware corporation (“Mega-Sub” and, together with Mega Media, individually
“Buyer” and collectively “Buyers”). Buyers and Sellers are sometimes referred to
in this Amendment individually as a “Party” and collectively as the “Parties.”
     WHEREAS, Sellers and Mega Media previously entered into that certain Asset
Purchase Agreement dated effective July 12, 2005, as amended by Amendment No. 1
thereto dated as of September 19, 2005 and by Amendment No. 2 thereto dated as
of October 19, 2005 (collectively, the “Asset Purchase Agreement”);
     WHEREAS, the FCC has granted Form 316 applications filed by Mega Media and
by reason thereof, at the Closing Mega-Sub will be the assignee of the FCC
Licenses and all other Assets will be transferred and assigned to Mega Media;
     WHEREAS, Buyers have requested an extension of the Closing Date under the
Asset Purchase Agreement, and
     WHEREAS, in light of the foregoing, it is desirable and in the best
interests of the Parties that (i) Mega-Sub become one of the Buyers under the
Asset Purchase Agreement and (ii) the Parties agree on other matters related to
the Closing Date, the Promissory Note and security for the Promissory Note.
     NOW THEREFORE, IN RELIANCE upon the foregoing recitals and in consideration
of the mutual covenants set forth herein and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Parties agree as follows:
     AM-1. Defined Terms; Scope of Amendment. Defined terms used in this
Amendment shall have the meanings set forth in the Asset Purchase Agreement
unless otherwise expressly indicated herein. Except as expressly set forth in
this Amendment, the Asset Purchase Agreement shall remain in full force and
effect. In the event of any conflict between the terms and provisions of this
Amendment and the terms and provisions of the Asset Purchase Agreement, the
terms and provisions of this Amendment shall prevail.
     AM-2. Joinder of Mega-Sub. By its signature to this Amendment, Mega-Sub
acknowledges that it has become one of the Buyers under the Asset Purchase
Agreement and that it is subject to all of the provisions of the Asset Purchase
Agreement applicable to the Buyer

 



--------------------------------------------------------------------------------



 



thereunder. The Buyers acknowledge and agree that they are jointly and severally
liable for any and all obligations of the “Buyer” under the Purchase Agreement.
     AM-3. Purchase Price and Payment. The “Purchase Price” as defined in
Section 1.3(a) of the Asset Purchase Agreement is hereby amended to be
Thirty-Seven Million Five Hundred Fifty Thousand Dollars ($37,550,000.00)
(comprised of the initial Purchase Price of $37,000,000, the Extension Payment
of $250,000 and $300,000 as additional consideration for the agreement of
Sellers to further extend the Closing Date as herein provided). The Purchase
Price has been and shall be paid to Sellers as follows (and to the extent
inconsistent with the provisions of sub-sections (i) through (v) of
Section 1.3(a) of the Asset Purchase Agreement, the provisions below shall
control):

  (i)   Sellers acknowledge receipt of the Initial Deposit of Five Hundred
Thousand Dollars ($500,000). On January 6, 2006, Buyers shall pay to Sellers
additional cash in the amount of One Million Three Hundred Thousand Dollars
($1,300,000.00) in immediately available funds by confirmed wire transfer to one
or more bank accounts designated by WDLP, which amount shall be treated as part
of the Initial Deposit.     (ii)   Buyers shall pay at the Closing the cash
amount of Seventeen Million Dollars ($17,000,000.00) (not including the Initial
Deposit or the Extension Payment), plus or minus any Adjustment Items agreed
upon by the Parties at the Closing in accordance with Section 1.7 hereof, in
immediately available funds by confirmed wire transfer to such bank accounts and
in such amounts designated by Sellers (such designation to occur no later than
the second business day prior to the Closing Date as required under Section 1.4
below).     (iii)   At Buyers’ written election, at the Closing Buyers shall
either (A) execute and deliver to Sellers a Secured Promissory Note in the
principal amount of Eighteen Million Five Hundred Thousand Dollars
($18,500,000.00) in the form attached hereto and made a part hereof as Exhibit A
(the “Promissory Note”), which shall also be executed by Parent, together with a
Security Agreement respecting the Promissory Note in the form attached hereto
and made a part hereof as Exhibit B (the “Security Agreement”), and a Pledge
Agreement respecting the Promissory Note in the form attached hereto and made a
part hereof as Exhibit C (the “Pledge Agreement”); or (B) pay an additional cash
amount of Eighteen Million Five Hundred Thousand Dollars ($18,500,000.00) in
immediately available funds by confirmed wire transfer to such bank accounts and
in such amounts designated by Sellers (such designation to occur no later than
the second business day prior to the Closing Date as required under Section 1.4
below).     (iv)   Sellers acknowledge receipt of the Extension Payment of
$250,000.

2



--------------------------------------------------------------------------------



 



  (v)   All funds so paid to Sellers as the Initial Deposit (including the
additional amount to be paid to Sellers pursuant to this Amendment) and the
Extension Payment shall be credited against the Purchase Price in the event of a
successful Closing or shall otherwise be subject to the provisions of
Sections 1.3(b), 1.3(c) and 9.5 below.

     AM-4. Parties to and Modification of Promissory Note and Security
Agreement. The Promissory Note and the Security Agreement have been modified to
(i) add Mega-Sub as an additional Maker of the Promissory Note and as an
additional Debtor under the Security Agreement, (ii) change the amount thereof
to be $18,500,000 and (iii) make other changes which have been agreed to among
the Parties. Accordingly, the Promissory Note shall be in the form attached
hereto as Exhibit A (which shall supersede the original Exhibit A to the Asset
Purchase Agreement) and the Security Agreement shall be in the form attached
hereto as Exhibit B (which shall supersede the original Exhibit B to the Asset
Purchase Agreement).
     AM-5. New Pledge Agreement. The Parties agree that the Promissory Note
shall be further secured pursuant to the terms and conditions of a Pledge
Agreement in the form of Exhibit C attached hereto (“Pledge Agreement”) (and
designated as Exhibit C as a replacement for the Guaranty on the Exhibits List
to the Asset Purchase Agreement). Section 10.1(a) of the Asset Purchase
Agreement shall be modified by substituting the term “Pledge Agreement” for the
term “Guaranty” (wherever the term “Guaranty” appeared in said Section prior to
its deletion in Amendment No. 2 to the Asset Purchase Agreement). Previously
deleted Section 8.3(g) of the Asset Purchase Agreement is hereby added back in,
and shall read as follows:
"(g) If, and only if, Buyer elects to pay part of the Purchase Price by the
execution and delivery of the Promissory Note as contemplated in Section
1.3(a)(iii)(A) above, Mega Media shall execute and deliver to Sellers the Pledge
Agreement.”
     AM-6. Collateral Assignment. Buyers acknowledge that (i) effective as of
the Closing Date Sellers may assign the Promissory Note, Security Agreement,
Pledge Agreement and all other Loan Documents (as defined in the Promissory
Note) to Wells Fargo Foothill, Inc. (“Agent”), in its capacity as administrative
agent for certain lenders of Sellers, for the purpose of providing additional
collateral for loans made by such lenders to Sellers; (ii) such assignment to
Agent does not require the consent of Buyers or Parent; (iii) one of the
documents which will evidence such assignment to Agent will be an Assignment of
Note and Collateral Documents (the “Assignment”); and (iv) notwithstanding that
Sellers are not required to obtain the consent of Buyers to the Assignment, the
Assignment prepared by Agent requires Buyers and Parent to sign the last page
thereof (the “Consent”) which provides as follows (as used below, SBS Note means
the Promissory Note and SBS Transaction Documents means the Loan Documents):
“The undersigned hereby (i) expressly acknowledges and consents to the foregoing
Assignment as of the date first above written, and (ii) grants to Agent express
permission to exercise all rights and remedies under the SBS Note and each of
the other SBS Transaction Documents pursuant to the terms of the Assignment.”

3



--------------------------------------------------------------------------------



 



     If Sellers decide to assign the Promissory Note and each of the other Loan
Documents to Agent (or to any other Person), Buyers agree to execute the Consent
in substantially the form as provided above, and to cause Parent to do so as
well, and to deliver the fully executed Consent as one of the Ancillary
Documents at the Closing. Sellers agree to provide Buyers with a copy of the
final form of the Assignment and the Consent no later than five (5) business
days prior to the Closing.
     AM-7. Certain Revised Schedules. The following revised Schedules, which are
part of the Disclosure Schedule to the Asset Purchase Agreement, are hereby
either amended or superseded by the forms attached hereto:

     
Schedule 1.1(a)
  FCC Licenses [superseded]
Schedule 1.1(c)
  Tangible Personal Property [amended]
Schedule 1.1(f)
  Personal Property Leases [amended]
Schedule 1.1(g)
  Contracts [amended]
Schedule 1.2(m)
  Excluded Assets
Schedule 1.4
  Allocation of Purchase Price [superseded]
Schedule 2.5(d)
  Required Consents [amended]
Schedule 2.9(e)
  Carriage Systems [superseded]

     AM-8. New Lease/License Agreements.
          (a) Sections 8.2(e) and 8.3(b) and Exhibit I of the Asset Purchase
Agreement are hereby deleted in their entirety. Buyers agree that Mega Media
will negotiate a direct agreement with GlobeCast North America Incorporated and
the same will be pre-signed by Mega Media on or before January 12, 2006, subject
to and pending the Closing.
          (b) Section 8.2(f) of the Asset Purchase Agreement is hereby deleted
in its entirety. Buyers acknowledge, represent and warrant that Mega Media has
negotiated a direct agreement with American Tower LP in a form acceptable to
Buyers and the same has been pre-signed by Mega Media subject to and pending the
Closing.
          (c) In connection with Section 8.2(g) of the Asset Purchase Agreement,
Buyers acknowledge, represent and warrant that Mega Media has negotiated the
site lease with Adolphus-Warfield, Inc. in a form acceptable to Buyers and the
same has been pre-signed by Mega Media subject to and pending the Closing.
          (d) Buyers further acknowledge, represent and warrant that Buyers have
obtained or will obtain prior to the Closing any and all other third party
approvals, arrangements and agreements Buyers may determine to be necessary for
the operation of the Stations, and Sellers shall not have any further
obligations or responsibilities with respect to obtaining any such third-party
approvals, arrangements or agreements (including, without limitation, approvals
from or arrangements or agreements with Comcast).

4



--------------------------------------------------------------------------------



 



     AM-9. Landlord Waivers and Consents. To the extent not obtained prior to
the Closing, following the Closing Mega Media shall use commercially reasonable
efforts to execute and obtain a Landlord Waiver and Consent, in such
commercially reasonable form as is provided by Sellers and approved by Mega
Media in its reasonable discretion, from each landlord under the new
leases/licenses Mega Media is entering into as of the Closing with
Adolphus-Warfield, Inc. and with American Tower L.P. (as described in
Sections AM-8(b) and AM-8(c) above).
     AM-10. Closing. The first paragraph of Section 8.1 of the Asset Purchase
Agreement is hereby deleted in its entirety and replaced by the following:
“8.1 Closing; Closing Date. The closing of the transactions contemplated hereby,
including the deliveries required under Sections 8.2 and 8.3 below (the
“Closing”), shall take place at the offices of Buyer at 2601 South Bayshore
Drive, PH#2, Coconut Grove, Florida 33133, or at such other place as is mutually
agreed, at 10:00 a.m., local time, on February 28, 2006. Notwithstanding any
earlier or later time of the Closing, the “Closing Date” shall for all purposes
of this Agreement be deemed to be at 12:01 a.m. Eastern Daylight or Standard
Time, as the case may be, on March 1, 2006. All Closing transactions shall be
deemed to have occurred simultaneously. On or before January 12, 2006, the
Sellers and Buyers shall execute all of the Ancillary Documents (other than the
Promissory Note) and deliver all executed copies thereof and all other
deliveries required for the Closing, other than the Purchase Price (i.e., the
cash and Promissory Note, which shall be delivered at the Closing), to Donald H.
Jones, Esq., of Jones, Kaufman & Ackerman LLP, counsel for Sellers, to be held
“in trust” pending the Closing. All Ancillary Documents shall be dated as of
March 1, 2006, unless the context of the same allows for or requires a different
date (e.g., Board of Director’s resolutions).”
     AM-11. Termination. Section 9.1(b) of the Asset Purchase Agreement is
hereby deleted in its entirety and replaced by the following:
     “(b) at any time after February 28, 2006 by Sellers or Buyers if the
Closing shall not have occurred on or before February 28, 2006;”
     In addition, Sections 9.1(d) and 9.1(e) shall be modified by changing the
date of December 31, 2005 to February 28, 2006.
     AM-12. Counterparts; Fax Signatures. This Amendment may be executed in
counterparts and may be delivered by facsimile, and each such counterpart taken
together shall constitute one agreement. Any Party delivering its counterpart by
facsimile agrees to deliver the original thereof to the other Parties within
five (5) business days thereafter.
[SIGNATURE PAGE FOLLOWS]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Amendment No. 3 to Asset
Purchase Agreement as of the Amendment Date.

            SELLERS:


WDLP BROADCASTING COMPANY, LLC
      By:   /s/  William C. De La Pena, M.D.
    Name:   William C. De La Pena, M.D.        Title:   Manager          WDLP
LICENSED SUBSIDIARY, LLC
      By:   /s/  William C. De La Pena, M.D.
    Name:   William C. De La Pena, M.D.        Title:   Manager          ROBIN
BROADCASTING COMPANY, LLC
      By:   /s/  William C. De La Pena, M.D.
    Name:   William C. De La Pena, M.D.        Title:   Manager          ROBIN
LICENSED SUBSIDIARY, LLC
      By:   /s/  William C. De La Pena, M.D.
    Name:   William C. De La Pena, M.D.        Title:   Manager          BUYERS:


MEGA MEDIA HOLDINGS, INC.
      By:   /s/  Raúl Alarcón, Jr.
    Name:   Raúl Alarcón, Jr.        Title:   President/CEO          WDLP
LICENSING, INC.
      By:   /s/  Raúl Alarcón, Jr.
    Name:   Raúl Alarcón, Jr.        Title:   President/CEO       

6